         Case 4:19-cv-00226 Document 126-1 Filed on 04/21/20 in TXSD Page 1 of 2


DAO Objections and No Objections Compared to Releases
as of 4/21/2020 approx. 2:00pm


BookedOnFelony                    All

Distinct Count of Defendant SPN Column Labels
Row Labels                      NO LONGER IN CUSTODY YES STILL IN CUSTODY Grand Total
NO OBJECTION                                      167                   43        210
OBJECTION                                         969                 6973       7942
REVIEW PENDING                                     23                    7         30
Grand Total                                      1159                 7023       8182




State lodged "no objection" for 210 distinct defendants.
With Objections lodged and following formal or informal hearings, 969 defendants were released over objection

There are 43 defendants to which the State lodged "no objection" that remain in custody.
     Case 4:19-cv-00226 Document 126-1 Filed on 04/21/20 in TXSD Page 2 of 2




n.
